Cite as 2014 Ark. 495

                SUPREME COURT OF ARKANSAS

          IN RE SUPREME COURT                     Opinion Delivered November   20, 2014
          COMMITTEE ON
          AUTOMATION




                                       PER CURIAM


       Circuit Judge-elect Mike Reif, of Little Rock; District Court Judge Randy Hill, of

Arkadelphia; Bob McMahan, Coordinator, Office of the Prosecutor Coordinator, of North

Little Rock; and Shawn Key, Esq., of North Little Rock, are appointed to the Committee

on Automation for three-year terms to expire on October 31, 2017. We thank them for their

willingness to serve on this important committee.

       District Court Judge Mark Pate, of Searcy, and Faulkner County Circuit Clerk

Rhonda Long-Wharton are reappointed to the committee for three-year terms to expire on

October 31, 2017. We thank them for their continued service.

       Circuit Judge Lynn Williams, of Hot Springs, is designated chair of the committee to

succeed Circuit Judge Vann Smith. We thank Judge Smith for his service to the committee

and especially for his excellent work as the chair.

       The court also expresses its gratitude to District Court Judge Sherry Burnett, David

Danielson, and David Kamps, whose terms have expired, for their valuable service on the

committee.